Order filed January 29, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00947-CV
                                    ____________

                      MARIANN BACHARACH, Appellant

                                          V.

                               JOHN DOE, Appellee


               On Appeal from the County Civil Court at Law No. 2
                             Harris County, Texas
                        Trial Court Cause No. 1050977

                                      ORDER

         This is an accelerated appeal from the denial of appellant’s motion to
dismiss pursuant to Chapter 27 of the Texas Civil Practice and Remedies Code.
Appellant filed affidavits of indigence in the trial court and this court. The county
clerk filed contests to both affidavits. On January 20, 2015, the trial court signed an
order sustaining the county clerk’s contest and ordering appellant to pay the costs
of appeal. Appellant has filed a motion in this court challenging the trial court’s
order.
         In order to review the trial court’s finding, this court must review the
reporter’s record of the indigence hearing. Accordingly, we issue the following
order:

         We order Gina Oliver, the official court reporter for the County Civil Court
at Law No. 2 to file a reporter’s record from the indigence hearing with this court
on or before February 3, 2015.




                                           2